Case 4:19-cV-OOOO7 Document 1 Filed 02/21/19 Page 1 of 5

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS
PECOS DIVISION

FIREMAN’S FUND INSURANCE
COMPANY a/s/o WORLDSTAGE INC.
d/b/a VIDEO APPLICATIONS, INC.,

Plaintiff,
v. No. 4:19-cv-00007

PRODUCTION DELIVERY SERVICES, INC.
d/b/a PRODUCTION TRANSPORT,

CMWQM@QO'DWJWDQMWOO$WJ€M

Defendant.
PLAINTIFF’S ORIGINAL COMPLAINT
TO THE HONORABLE JUDGE OF SAID COURT:

COMES NOW, Plaintiff, Fireman’s Fund Insurance Company as Subrogee of
WorldStage Inc. d/b/a Video Applications, Inc. in the above-entitled cause and files this
Complaint against Defendant Production Delivery Services, Inc. d/b/a Production Transport
(“Defendant”), and Would respectfully show the Court as follows:

THE PARTIES

l. Plaintiff Fireman’s Fund Insurance Company as Subrogee of WorldStage Inc. d/b/a
Video Applications, Inc. (“Plaintift" or “FFIC”) is a foreign corporation duly organized and
existing under the laws of the State of California, With its corporate domicile located at 777 San
l\/Iarin Drive, Novato, California 94998. At all times material hereto, Plaintiff Was and is licensed
and authorized to issue policies of insurance in the State of Texas.

2. FFIC’s insured, WorldStage Inc. d/b/a Video Applications, Inc. (“hereinafter
“WorldStage”) is a Delaware corporation With its principal place of business at 1111 Bell

Avenue, Ste. A, Tustin, California 92780. At all times material hereto, WorldStage Was involved

PLAINTIFF’S ORIGINAL COMPLAINT Page l

Case 4:19-cV-OOOO7 Document 1 Filed 02/21/19 Page 2 of 5

in providing audio visual support for large events such as the National liockey League and
National Football League Drafts.
3. At all times material hereto, FFIC provided insurance coverage to WorldStage under a
policy of insurance which was in full force and effect at the time the loss that is the basis of this
lawsuit. Pursuant to the terms and conditions of the insuring policy, FFICs has issued payments
to date in excess of $930,000.0(). Pursuant to the terms and conditions of the policy, FFIC is
legally, contractually and/or equitably subrogated to the rights of WorldStage to the extent of the
payments made or to be made.
4. Defendant Production Delivery Services, Inc. d/b/ a Production Transport (“Defendant” or
“Production Transport”) is a California corporation with its principal place of business at 12133
Greenstone Avenue, Santa Fe Springs, California 90670. At all times material hereto, Defendant
was engaged as a common carrier of goods and involved in the transport of such goods on an
interstate basis. Defendant is conducting business in Texas but does not maintain a registered
agent for service of process in this State. Defendant may be served with process by serving the
Texas Secretary of State as the substituted agent for service of process under Tex.Civ. Prac. &
Rem. Code §§17.044(a) and (b) at the following address:
Texas Secretary of State
1019 Brazos, room 105
Austin, Texas 78701
who will forward such Citation to Production Delivery Services, lnc. d/b/a Production
Transpoit’s Agent for Service:
Kerrie Stouffer, Agent for Service
Production Delivery Services, Inc. d/b/a Production Transport
2400 22nd street suite 210

Sacramento, California 95 81 8

Plaintiff requests Citation be issued at this time.

PLAlNTIFF’S ORIGlNAL COMPLAINT Page 2

Case 4:19-cV-OOOO7 Document 1 Filed 02/21/19 Page 3 of 5

JURISDICTION AND VENUE

5. Jurisdiction of this Court is invoked pursuant to the provisions of 28 U.S.C.A. Sect. 1131
and 28 U.S.C.A. Sect. 1337 as this action relates to the loss of property during shipment in
interstate commerce and is therefore governed by the provisions of the Interstate Cornmerce Act,
49 U.S.C.A. Sect. 14706, et seq. (otherwise known as “The Carmack Amendment”).
6. Venue is properly laid in this district pursuant to the provisions of 28 U.S.C.A. Sect. 1391
because the occurrence giving rise to this claim occurred within a county located within this
judicial district

FACTUAL BACKGROUND AND ALLEGATIONS
7. Plaintiff’s Insured WorldStage is involved in providing sophisticated audio-visual
equipment for events such as the National Hockey League draft. The equipment provided
includes (among other things) large screens and monitors upon which to project images, player
interviews and team draft selections. For a depiction of the type of equipment provided by
WorldStage, please see Exhibit “l,” attached hereto.
8. The 2018 National Hockey League Draft was to be hosted in Dallas, Texas at the
American Airlines Center. In order to ensure the safe and timely transport of the needed audio~
visual equipment, WorldStage retained Production Transport to provide transportation services
An agreement was reached between the parties regarding the transport of the equipment on June
5, 2018. (Exhibit “2”). An invoice was later issued by Production Transport to WorldStage on
June 27, 2018. (Exhibz`t “3”).
9, The equipment made it safely from the State of California to Dallas, Texas and was
utilized in the National Hockey League draft without incident Unfortunately while in route back

to California, a catastrophic accident occurred on June 24, 2018 which resulted in the significant

PLAINTIFF’S ORIGINAL COMPLAINT Page 3

Case 4:19-cV-OOOO7 Document 1 Filed 02/21/19 Page 4 of 5

damage to the audio~visual equipment More specifically, it is alleged that while Production
Transport’s driver was westbound on Interstate Highway 20 in Reeves County he experienced a
tire separation/blow out which led the tractor trailer through the unprotected center median and
into the eastbound lanes. He then impacted the guardrail causing the tractor unit to go over the
concrete barrier and separate from the trailer it was towing. The tractor unit then ignited.
Tragically, the driver of the tractor trailer perished.
10. Following the loss, WorldStage tendered a claim to FFIC for the significant damage to its
equipment as a result of this accident Pursuant to the terms of the insurance policy, FFIC has
issued payments exceeding $930,000.00.
ll. As a result of the foregoing , FFIC is legally, contractually and/or equitably subrogated to
the rights of its insured, WorldStage and brings this claim against Production Transport to
recover all amounts paid or to be paid as a result of the above-described accident As part of this
action, FFIC also seeks any deductible incurred by its insured WorldStage as a result of this loss.
COUNT I: LIABILITY UNDER THE CARMACK AMENDMENT

12. Plaintiff incorporates the preceding paragraphs herein by reference.
13. At all times relevant hereto, Production Transport owed FFIC and FFIC’s subrogor
WorldStage a duty to properly arrange, ship, transport, store and deliver the equipment in the
same good order and condition in which the shipment was received pursuant to their obligations
as a common carrier of goods for hire under 49 U.S.C.A. Sect. 14076, otherwise known as “The
Carmack Amendmen .” The Carmack Amendment provides as follows:

1.0 A carrier providing transportation or service shall issue

a receipt or bill of lading for property it receives for transportation

that carrier and any other carrier that delivers the property and

is providing transportation or service are liable to the person

entitled to recover under the receipt or bill of lading The liability
imposed under this paragraph is for the actual loss or injury to the

PLAINTlFF’S ORIGINAL COMPLAINT Page 4

Case 4:19-cV-OOOO7 Document 1 Filed 02/21/19 Page 5 of 5

property caused by (A) the receiving carrier, (B) the delivery

carrier or (C) another carrier
141 As a preliminary matter, Production Transport failed to issue a bill of lading as required
by The Carmack Amendment. ln addition, Production Transport did not properly arrange, ship,
transport, store or deliver the equipment in the same good order and condition as received and
required under The Carmack Amendment.
15 . The damage to the equipment at issue was not the result of any inherent nature of the
goods, nor of any Act of God, nor the acts of a public enemy, the shipper or public authority.
16. WorldStage and/or its insurer FFIC issued notice of this claim to Production Transport
within 9 months of the accident and has formally demanded that it reimburse all amount that
have been or will be paid as a result of this loss.

H_¥E_R
For these reasons, Plaintiff asks for judgment against Defendant for economic damages to

the equipment insured by Plaintiff, pre-judgment and post-judgment interest, costs of suit, and all
other relief as this Court may order and deem appropriate

Respectfully submitted,
COZEN O’CONNOR

/s/ Jason S. Schulze
JASON S. SCHULZE
SBN: 00797394 / FBN: 26005
LyondellBasell Tower
1221 McKinney Street, Suite 2900
Houston, TX 77010
j§c_h_u_l_ze§a)cozen.com
Phone: 832.214.3916
Fax: 832.214.3905

ATTORNEYS FOR PLAINTIFF

PLAINTIFF’S ORIGINAL COMPLAINT Page 5

